DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed June 16, 2022, have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the adaptor housing configured to accept a latch arm in each of the four spaced apart openings configured to accept and secure a fiber optical connector having at least first and second optical fibers within said respective opening, whereby the optical fiber adaptor is configured to accept and secure four fiber optical connectors having at least eight optical fibers: wherein the adaptor housing has first and second cross-sectional outer dimensions, the first and second cross-sectional outer dimensions being perpendicular, the first cross-sectional outer dimension being greater than the second cross-sectional outer dimension, the first cross-sectional outer dimension being in a range of from 18.3 mm to 24.3 mm.
Regarding claims 11-20, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that each latch structure being configured to facilitate latching with one individual fiber optical connector received in the port such that the optical fiber adaptor can hold four individual fiber optical connectors in the four ports for making optical connections to at least two optical fibers of each of the four individual fiber optical connectors, wherein the adaptor housing has first and second cross-sectional outer dimensions, the first and second cross-sectional outer dimensions being perpendicular, the first cross-sectional outer dimension being greater than the second cross-sectional outer dimension, the first cross-sectional outer dimension being in a range of from 18.3 mm to 24.3 mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883